 



Exhibit 10.2
INCENTIVE STOCK OPTION AGREEMENT
CRAFTMADE INTERNATIONAL, INC.
2006 LONG-TERM INCENTIVE PLAN
     1. Grant of Option. Pursuant to the 2006 Long-Term Incentive Plan (the
“Plan”) of Craftmade International, Inc., a Delaware corporation (the
“Company”), the Company grants to
 
(the “Participant”),
an option to purchase shares of Common Stock (“Common Stock”) of the Company as
follows:
On the date hereof, the Company grants to the Participant an option (the
“Option” or “Stock Option”) to purchase                   
                       (                    ) full shares (the “Optioned
Shares”) of Common Stock at an Option Price equal to $                  per
share (being the Fair Market Value of the Common Stock on this Date of Grant or
110% of such Fair Market Value, in the case of a ten percent (10%) or more
stockholder as provided in Section 422 of the Code). (“Option Price”). The Date
of Grant of this Stock Option is                     .
The “Option Period” shall commence on the Date of Grant and shall expire on the
date immediately preceding the tenth (10th) anniversary of the Date of Grant (or
the date immediately preceding the fifth (5th) anniversary of the Date of Grant,
in the case of a ten percent (10%) or more stockholder as provided in
Section 422 of the Code), unless terminated earlier in accordance with Section 4
below. The Stock Option is intended to be an Incentive Stock Option.
     2. Subject to Plan. The Stock Option and its exercise are subject to the
terms and conditions of the Plan, and the terms of the Plan shall control to the
extent not otherwise inconsistent with the provisions of this Agreement. To the
extent the terms of the Plan are inconsistent with the provisions of this
Agreement, this Agreement shall control. The capitalized terms used herein that
are defined in the Plan shall have the same meanings assigned to them in the
Plan. The Stock Option is subject to any rules promulgated pursuant to the Plan
by the Board or the Committee and communicated to the Participant in writing.
     3. Vesting; Time of Exercise. Except as specifically provided in this
Agreement and subject to certain restrictions and conditions set forth in the
Plan, the Optioned Shares shall be vested and the Stock Option shall be
exercisable as follows:
     a.                      percent (___%) of the total Optioned Shares shall
vest and that portion of the Stock Option shall be exercisable on the first
anniversary of the Date of Grant, provided the Participant is employed by the
Company or a Subsidiary on that date.
     b. An additional                      percent (___%) of the total Optioned
Shares shall vest and that portion of the Stock Option shall become exercisable
on the second anniversary of the Date of Grant, provided the Participant is
employed by the Company or a Subsidiary on that date.
     c. An additional                      percent (___%) of the total Optioned
Shares shall vest and that portion of the Stock Option shall become exercisable
on the third anniversary of the Date of Grant, provided the Participant is
employed by the Company or a Subsidiary on that date.

 



--------------------------------------------------------------------------------



 



     d. The remaining                      percent (___%) of the total Optioned
Shares shall vest and that portion of the Stock Option shall become exercisable
on the fourth anniversary of the Date of Grant, provided the Participant is
employed by the Company or a Subsidiary on that date.
Notwithstanding the foregoing, one hundred percent (100%) of any unvested
Optioned Shares shall vest and that portion of the Stock Option shall become
exercisable immediately prior to the effective date of a Change in Control.
     4. Term; Forfeiture.
     a. Except as otherwise provided in this Agreement, to the extent the
unexercised portion of the Stock Option relates to Optioned Shares which are not
vested on the date of the Participant’s Termination of Service, the Stock Option
will be terminated on that date. The unexercised portion of the Stock Option
that relates to Optioned Shares which are vested will terminate at the first of
the following to occur:
     i. 5 p.m. on the date the Option Period terminates;
     ii. 5 p.m. on the date which is twelve (12) months following the date of
the Participant’s Termination of Service due to death or Total and Permanent
Disability;
     iii. 5 p.m. on the date of the Participant’s Termination of Service by the
Company for cause (as defined herein);
     iv. 5 p.m. on the date which is ninety (90) days following the date of the
Participant’s Termination of Service for any reason not otherwise specified in
this Section 4.a.;
     v. 5 p.m. on the date the Company causes any portion of the Option to be
forfeited pursuant to Section 7 hereof.
     b. For purposes hereof, “cause” shall mean the Participant’s Termination of
Service upon the occurrence of any of the following events: (i) any act of
fraud, misappropriation or embezzlement by the Participant with respect to any
aspect of the Company’s business; (ii) the material breach by the Participant of
any provisions in his or her employment agreement, which, if curable, the
Participant fails to cure in all material respects within thirty (30) days after
written notice thereof from the Board or its designee; (iii) the conviction of
the Participant by a court of competent jurisdiction of a felony or a crime
involving moral turpitude; (iv) the intentional failure by the Participant to
perform in all material respects his or her duties and responsibilities (other
than as a result of death or Total and Permanent Disability) and the failure of
the Participant to cure the same in all material respects within thirty
(30) days after written notice thereof from the Board or its designee; or
(v) the illegal use of drugs by the Participant during the term of his or her
employment that, in the determination of the Board, substantially interferes
with the Participant’s performance of his or her duties.
     5. Who May Exercise. Subject to the terms and conditions set forth in
Sections 3 and 4 above, during the lifetime of the Participant, the Stock Option
may be exercised only by the Participant, or by the Participant’s guardian or
personal or legal representative. If the Participant’s Termination of Service is
due to his or her death prior to the termination dates specified in Section 4
hereof, and the Participant has not exercised the Stock Option as to the maximum
number of vested Optioned Shares as set forth in Section 3

2



--------------------------------------------------------------------------------



 



hereof as of the date of death, the following persons may exercise the
exercisable portion of the Stock Option on behalf of the Participant at any time
prior to the earliest of the dates specified in Section 4 hereof: the personal
representative of his or her estate, or the person who acquired the right to
exercise the Stock Option by bequest or inheritance or by reason of the death of
the Participant; provided that the Stock Option shall remain subject to the
other terms of this Agreement, the Plan, and applicable laws, rules, and
regulations.
     6. No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of stock shall be issued.
     7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised, the
date of exercise thereof (the “Exercise Date”), which shall be at least three
(3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as follows: (a) cash or check, bank draft, or money
order payable to the order of the Company; (b) Common Stock (including
Restricted Stock) owned by the Participant on the Exercise Date, valued at its
Fair Market Value on the Exercise Date, and which the Participant has not
acquired from the Company within six (6) months prior to the Exercise Date;
(c) by delivery (including by FAX) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
from the Participant to a broker or dealer, reasonably acceptable to the
Company, to sell certain of the shares of Common Stock purchased upon exercise
of the Stock Option or to pledge such shares as collateral for a loan and
promptly deliver to the Company the amount of sale or loan proceeds necessary to
pay such purchase price; and/or (d) in any other form of valid consideration
that is acceptable to the Committee in its sole discretion. In the event that
shares of Restricted Stock are tendered as consideration for the exercise of a
Stock Option, a number of shares of Common Stock issued upon the exercise of the
Stock Option equal to the number of shares of Restricted Stock used as
consideration therefor shall be subject to the same restrictions and provisions
as the Restricted Stock so tendered.
     Upon payment of all amounts due from the Participant, the Company shall
cause certificates for the Optioned Shares then being purchased to be delivered
to the Participant (or the person exercising the Participant’s Stock Option in
the event of his or her death) at its principal business office promptly after
the Exercise Date; provided that the Company may at its option retain physical
possession of the certificate evidencing the Optioned Shares until the
expiration of the holding periods described in Section 422(a)(1) of the Code.
The obligation of the Company to deliver shares of Common Stock shall, however,
be subject to the condition that if at any time the Company shall determine in
its discretion that the listing, registration, or qualification of the Stock
Option or the Optioned Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of shares of Common Stock thereunder, then the Stock Option
may not be exercised in whole or in part unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not reasonably acceptable to the Committee.
     If the Participant fails to pay for any of the Optioned Shares specified in
such notice or fails to accept delivery thereof, then the Company may, in its
sole discretion, cause the Participant to forfeit the Stock Option, and right to
purchase such Optioned Shares.
     8. Disqualifying Disposition. In the event that Common Stock acquired upon
exercise of this Stock Option is disposed of by the Participant in a
“Disqualifying Disposition,” such Participant shall notify the Company in
writing immediately upon disposition of the date and terms of such disposition.
For purposes

3



--------------------------------------------------------------------------------



 



of this Agreement, “Disqualifying Disposition” shall mean a disposition of
Common Stock acquired upon the exercise of this Stock Option prior to the
expiration of either two years from the Date of Grant of such Stock Option or
one year from the transfer of shares to the Participant pursuant to the exercise
of such Stock Option. The Participant acknowledges that he or she may be subject
to income tax withholding by the Company on compensation income recognized upon
a Disqualifying Disposition.
     9. Nonassignability. The Stock Option is not assignable or transferable by
the Participant except by will or by the laws of descent and distribution.
     10. Rights as Stockholder. The Participant will have no rights as a
stockholder with respect to any shares covered by the Stock Option until the
issuance of a certificate or certificates to the Participant for the Optioned
Shares. The Optioned Shares shall be subject to the terms and conditions of this
Agreement regarding such Optioned Shares. Except as otherwise provided in
Section 11 hereof, no adjustment shall be made for dividends or other rights for
which the record date is prior to the issuance of such certificate or
certificates.
     11. Adjustment of Number of Optioned Shares and Related Matters. The number
of shares of Common Stock covered by the Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Articles 11 — 13 of
the Plan.
     12. Compliance with Section 422 of the Code. This Stock Option Agreement
and the Stock Option evidenced hereby are intended to comply with the provisions
of Section 422 of the Code, and the regulations thereunder with respect to
incentive stock options, and the provisions of this Stock Option Agreement shall
be construed to effectuate such intention.
     13. Voting. The Participant, as record holder of some or all of the
Optioned Shares following exercise of this Stock Option, has the exclusive right
to vote, or consent with respect to, such Optioned Shares until such time as the
Optioned Shares are transferred in accordance with this Agreement; provided,
however, that this Section 13 shall not create any voting right where the
holders of such Optioned Shares otherwise have no such right.
     14. Simultaneous Death. If the Participant and his or her spouse both
suffer a common accident or casualty which results in their respective deaths
within 60 days of each other, it shall be conclusively presumed, for the purpose
of this Agreement, that the Participant died first and the spouse died
thereafter.
     15. Specific Performance. The parties acknowledge that remedies at law will
be inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.
     16. Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he or she will not exercise the Stock
Option granted hereby, and that the Company will not be obligated to issue any
shares to the Participant hereunder, if the exercise thereof or the issuance of
such shares shall constitute a violation by the Participant or the Company of
any provision of any law or regulation of any governmental authority. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all applicable laws, rules, and regulations.
     17. Investment Representation. Unless the Common Stock is issued to him or
her in a transaction registered under applicable federal and state securities
laws, by his or her execution hereof, the

4



--------------------------------------------------------------------------------



 



Participant represents and warrants to the Company that all Common Stock which
may be purchased hereunder will be acquired by the Participant for investment
purposes for his or her own account and not with any intent for resale or
distribution in violation of federal or state securities laws. Unless the Common
Stock is issued to him or her in a transaction registered under the applicable
federal and state securities laws, all certificates issued with respect to the
Common Stock shall bear an appropriate restrictive investment legend and shall
be held indefinitely, unless they are subsequently registered under the
applicable federal and state securities laws or the Participant obtains an
opinion of counsel, in form and substance satisfactory to the Company and its
counsel, that such registration is not required.
     18. Participant’s Acknowledgments. The Participant acknowledges that a copy
of the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Option subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.
     19. Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this agreement to the laws of
another state).
     20. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as a Consultant or as an Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Consultant or Outside Director at any time.
     21. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
     22. Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that are set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.
     23. Entire Agreement. This Agreement together with the Plan supersede any
and all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

5



--------------------------------------------------------------------------------



 



     24. Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.
     25. Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Participant’s consent or signature
if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder. Notwithstanding the preceding sentence, the Company may amend
the Plan to the extent permitted by the Plan.
     26. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
     27. Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
     28. Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

                      a.   Notice to the Company shall be addressed and
delivered as follows:
 
                        Craftmade International, Inc.    
 
                             
 
                                      Attn:
                                                                            
Facsimile: (____)                                                              
 
 
                    b.   Notice to the Participant shall be addressed and
delivered as set forth on the signature page.

     29. Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement. The Company or, if applicable, any Subsidiary (for purposes of
this Section 29, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid hereunder in
cash or other form, any Federal, state, local, or other taxes required by law to
be withheld in connection with this Award. The Company may, in its sole
discretion, also require the Participant receiving shares of Common Stock issued
under the Plan to pay the Company the amount of any taxes that the Company is
required to withhold in connection with the Participant’s income arising with
respect to the Award. Such payments shall be required to be made when requested
by Company and may be required to be made prior to the delivery of any
certificate representing shares of Common Stock. Such payment may be made (i) by
the delivery of cash to the Company in an amount that equals or exceeds (to
avoid the issuance of fractional shares under (iii) below) the required tax
withholding obligations of the Company; (ii) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock that the Participant

6



--------------------------------------------------------------------------------



 



has not acquired from the Company within six (6) months prior to the date of
exercise, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (iii) below)
the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of this Stock Option, which shares so
withheld have an aggregate Fair Market Value that equals (but does not exceed)
the required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii). The Company may, in its sole discretion, withhold any such taxes from any
other cash remuneration otherwise paid by the Company to the Participant.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Participant, to evidence his or her consent
and approval of all the terms hereof, has duly executed this Agreement, as of
the date specified in Section 1 hereof.

                  COMPANY:    
 
                CRAFTMADE INTERNATIONAL, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                PARTICIPANT:    
 
                     
 
  Name:        
 
  Address:  
 
   
 
     
 
   
 
     
 
   

7